DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/120169 filed on 08/31/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-10 are currently pending and have been rejected as follows.

Priority
Examiner notes that current application 16/120169 is a continuation in part of application 15/447850 filed on 03/21/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2018, 09/21/2019, 10/14/2019, 08/03/2020, and 12/01/2020 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 





Claim Objections
Claims 8-10 are objected to because of the following informalities: the claims depend on the method of claim 6. Examiner recommends Applicant amend the claims to depend from independent claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 7 recite “receiving a request initiated by a user at the server for a first set of products (a First Order)” and “receiving a request initiated by the first recipient at the server for a second set of products (a Second Order)”. It is unclear what the first and second order are. The first order and the second order may be the request for the set of products or the order can be the set of products itself. Furthermore, the relationship between a set of products and an order is indefinite as it is unclear whether a set of products makes up an order. 

Furthermore, MPEP 2173.05(p) states “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, 
Here, preamble of claims 1 and 7 recites “in a system comprising a server, …, a method for providing electronic access …, the method comprising:”. The method also includes steps performed by user to operate the system. Therefore, Claims 1 and 7 are claiming both an apparatus and method steps of using the apparatus. Consequently, the claims are indefinite. 
Dependent claims 2-6 and 8-10 inherit the indefiniteness language without curing its deficiencies; accordingly, claims 2-6 and 8-10 inherit the 112(b) rejection of the independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 7 recites in a system comprising a server, a reader site, a first mobile computing device (MCD1), a second mobile computing device (MCD2), and a user access device (UAD), the following limitations:
receiving a request initiated by a user 
creating 
storing the at least one First Voucher
transmitting the at least one First Voucher to a first recipient 
first subsequently receiving 
in response to the first subsequently receiving, transmitting the First Ticket corresponding to the at least one First Voucher and the First Order 
receiving a request initiated by the first recipient 
creating 
storing the at least one Second Voucher
transmitting the at least one Second Voucher to the second recipient 
second subsequently receiving 
in response to the second subsequently receiving, transmitting the Second Ticket corresponding to the at least one Second Voucher and the Second Order 
receiving 
determining that the Second Ticket is valid
in response to the determining, providing the second set of goods and/or services
All the limitations within independent claims 1 and 7 (receiving, creating, storing, transmitting, first, in response to the first, receiving, creating, storing, transmitting, second, in response to the second, receiving, determining, and in response) are directed towards the abstract idea of organizing human activity. Within the independent claims, a user essentially requests a first set of products, and the server creates a first voucher according to the user’s request, stores the first voucher (for later 
Next, the user requests a second set of products and the server creates a second voucher according the user’s request, stores the second voucher (for later verification using the unique identification when the second recipient tries to obtain a ticket), sends the second voucher to the second recipient. The second recipient requests a ticket by providing the voucher, receives the ticket from the server, sends the ticket to a reader site which validates the ticket, and when/if the ticket is valid, the second recipient is provided with goods/services. Thus, claim 1 and claim 7 are directed towards an abstract idea as it involves commercial interactions, sales activities/behaviors, and managing the relationship between a user (person requesting voucher), first recipient (person receiving first voucher and first ticket), and second recipient (person receiving second voucher and second ticket and finally the second set of goods and services). 
The judicial exception is not integrated into a practical application. In particular, the independent claims recites a server. The server is recited at such a high-level of generality that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The independent claims further recites a reader site, a first and second mobile communications device (MCD1 and MCD2), and a user access device UAD. The reader site, MCD1, MCD2, and UAD merely transmit requests, receives vouchers/tickets, transmits tickets, and validates tickets. The additional elements limit the delivery of vouchers/tickers to the reader site, MCD1/MCD2, and UAD. Although the additional element limits the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (UAD/MCD/reader site) and thus fails to add an inventive concept to the claims. See MPEP 2106.05(H). 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of an abstract idea into a practical application, the additional elements of a server to perform the abstract limitations amount to no more than mere instructions to apply the exception using a generic computer component and using a reader site, MCD1, MCD2, UAD amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component and limitations that amount to merely indicating a field of use/technological environment cannot provide an inventive concept. The claims are not patent eligible. 
None of the steps/functions of Claim 1 and Claim 7 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The server, reader site, UAD, and MCD1/MCD2 are merely used to perform the limitations directed to organizing methods of human activity, thus, the analysis does not change when considered as an ordered combination. The additional elements of Claim 1 and Claim 7 amount to no more than mere instructions to implement the abstract idea on a computer as the additional elements are merely used as tools to perform the abstract idea of organizing the (commercial) interaction between a person who requests a voucher, the person who receives the voucher and uses it to request a ticket, and another person who requests a ticket using the second voucher, thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). The reader site, UAD, and MCD1/MCD2 are merely used to limit the abstract idea to a particular technological environment. Accordingly, Claim 1 and Claim 7 is ineligible. 

Dependent claims 2-6 and 8-10 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify who the recipient is, whether the MCD1 and UAD are the same or different device, and contacting the user for permission before creating the second voucher; thus, narrowing down the abstract idea of organizing commercial interactions and organizing relationships between the voucher requester and ticket requester. 
Accordingly, Claims 1-10 are ineligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Culwell (US 2015/0332250) in view of Linde et al. (US 2004/0039635).

As per independent Claim 1,
Messner teaches in a system comprising a server, a first mobile computing device (MCD 1) and a user access device (UAD), a method for providing electronic access to products, the method comprising: (see Messner voucher server (54) – Column 6-7; Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; electronic apparatus (10) through which the gift certificate recipient may access the system – see Column 5-6) 
receiving a request initiated by a user at the server for a first set of products (a First Order) from the UAD (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they 
creating at the server at least one First Voucher corresponding to the First Order, the at least one First Voucher including a first unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one First Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one First Voucher to a first recipient  (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
first subsequently receiving at the server a request from MCD1 for a First Good/Service, the request including at least the first unique identification contained in the at least one First Voucher (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher server (54); Column 6 Lines 24-58 detailing that gift certificate information is account number (74))  
in response to the first subsequently receiving, transmitting the First Good/Service corresponding to the at least one First Voucher and the First Order to the first recipient (see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the merchant/mall the gift certificate can be used at and the goods 
creating at the server at least one Voucher corresponding to the Order, the at least one Voucher including a unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one Voucher to the recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
second subsequently receiving at the server a request from MCD for a Good/Service, the request including at least the unique identification contained in the at least one Voucher (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher server (54); Column 6 Lines 24-58 detailing that gift certificate information is account number (74))  
in response to the second subsequently receiving, transmitting the Good/Service corresponding to the at least one Voucher and the Order to the recipient (see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the 

Messner does not teach receiving a request initiated by the first recipient at the server for a second set of products (a Second Order) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient and a second mobile computing device (MCD2).

Culwell teaches:
receiving a request initiated by the first recipient at the server for a second set of products (a Second Order) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient and a second mobile computing device (MCD2) (see Culwell ¶ 30 and 39-41 and 54 where in ¶ a first user can transfer their gift card to a second user through the following ways “transmit a new verified gift card with a balance associated with the first gift card to a second user….transfer a first gift card associated with a first retailer from a first retailer with a second gift card associated with the first retailer to a second user”; ¶ 34 where the gift card may have an identification number, protection code, etc.; ¶ 31-32 where the first user uses the first client computing device to transfer; where the second user may receive the transferred gift card and where the second user uses the second client computing device; ¶ 44-45 and 56-57 where the balance of the first gift card is used to create a new second gift card for the second user and in ¶ 57 “the second gift card may be distributed to the first user who may have owned the first gift card or a second user”)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Culwell receiving a request initiated by the first recipient at the server for a second set of products (a Second Order) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient with the motivation of increasing the efficiency of the invention and increasing the convenience for the voucher recipients as in Culwell ¶ 6-8 “a gift card recipient may become the holder of a plurality of gift cards associated with undesirable retailers. Conventionally, if the holder of the plurality of gift cards has gift cards associated with undesirable retailers, the gift card holder may offer to sell or trade the undesirable gift cards on gift card exchanges”. 

Examiner clarifying the combination as Messner teaches a user purchasing a gift certificate and using the funds on the gift certificate to obtain a Good/Service. Culwell teaches a user (a recipient of a gift card) essentially re-gifting the remaining balance on their gift card as a new second gift card to a second user. Thus, the combination is the Messner user purchasing a gift card and transmitting the card to a recipient, the Messner recipient using the first gift card to obtain a Good/Service and then, the Messner/Culwell recipient re-gifting the balance on their gift card to a second user who may use it as Messner teaches recipient utilizing their gift certificate for Good/Service. 


Messner/Culwell does not teach a reader site, receive a request for a Ticket, in response to receiving, transmit a Ticket to the MCD; receive at the reader site the Ticket; determine that the Ticket is valid; and, in response to the determining, providing the set of goods and/or services. 


a reader site (see Linde ¶ 79 scanner (5), ¶ 87 barcode reader (5), ¶ 100 scanner (5); see figure 1 and ¶ 72-79 where the scanner/barcode reader is distinct from the centre (3)) 
receive a request for a Ticket (see Linde ¶ 72-75 where the ticket issue center (3) receives from the potential ticket holder, a request to purchase a ticket which includes the potential ticket holder’s financial details)
in response to receiving, transmit a Ticket to the MCD (see Linde ¶ 76-77 where the PUID or personal user identification ticket is transmitted to the potential ticker holder’s mobile device (2); ¶ 73 detailing that the ticket is selected through a web page relating to the venue for which the ticket is required) 
receive at the reader site the Ticket (see Linde ¶ 79 where the scanner (5) scans the PUID ticket and decodes the PUID ticket barcode)
determine that the ticket is valid (see Linde ¶ 78-81 where the scanner uses the decoded barcode information to verify that the PUID ticket is valid by comparing the decoded PUID ticket information with the list of all valid PUID tickets within database (4))
and in response to the determining, providing the second set of goods and/or services (see Linde ¶ 80 where if the PUID ticket is valid, the PUID ticket holder is allowed access to a venue) 


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Culwell invention with the Linde a reader site, receive a request for a Ticket, in response to receiving, transmit a Ticket to the MCD; receive at the reader site the Ticket; determine that the Ticket is valid; and, in response to the determining, providing the set of goods and/or services since each individual element and its function are shown in the prior art, albeit shown in 

As per independent Claim 7,
Messner teaches in a system comprising a server, a first mobile computing device (MCD 1)  a method for providing electronic access to products, the method comprising: (see Messner voucher server (54) – Column 6-7; electronic apparatus (10) through which the gift certificate recipient may access the system – see Column 5-6) 
receiving a request initiated by a user at the server for a first set of products (a First Order) (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see Messner Column 7 Line 50 to Column 8 Line 34 where the purchaser requests to purchase a gift certificate and they may be able to select the merchant/mall the gift certificate can be used at and specify the goods or services the recipient of the gift certificate can buy with the gift certificate)
creating at the server at least one First Voucher corresponding to the First Order, the at least one First Voucher including a first unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one First Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one First Voucher to a first recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
first subsequently receiving at the server a request from MCD1 for a First Good/Service, the request including at least the first unique identification contained in the at least one First Voucher (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher server (54); Column 6 Lines 24-58 detailing that gift certificate information is account number (74))  
in response to the first subsequently receiving, transmitting the First Good/Service corresponding to the at least one First Voucher and the First Order to the first recipient (see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the merchant/mall the gift certificate can be used at and the goods or services the recipient of the gift certificate can buy with the gift certificate) i.e. the good/service they are trying to purchase corresponds to the gift certificate (the voucher) and 
creating at the server at least one Voucher corresponding to the Order, the at least one Voucher including a unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one Voucher to the recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
second subsequently receiving at the server a request from MCD for a Good/Service, the request including at least the unique identification contained in the at least one Voucher (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher server (54); Column 6 Lines 24-58 detailing that gift certificate information is account number (74))  
in response to the second subsequently receiving, transmitting the Good/Service corresponding to the at least one Voucher and the Order to the recipient (see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the merchant/mall the gift certificate can be used at and the goods or services the recipient of the gift certificate can buy with the gift certificate) i.e. the good/service they are trying to purchase 

Messner does not teach receiving a request initiated by the first recipient at the server for a second set of products (a Second Order) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient and a second mobile computing device (MCD2).

Culwell teaches:
receiving a request initiated by the first recipient at the server for a second set of products (a Second Order) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient and a second mobile computing device (MCD2) (see Culwell ¶ 30 and 39-41 and 54 where in ¶ a first user can transfer their gift card to a second user through the following ways “transmit a new verified gift card with a balance associated with the first gift card to a second user….transfer a first gift card associated with a first retailer from a first retailer with a second gift card associated with the first retailer to a second user”; ¶ 34 where the gift card may have an identification number, protection code, etc.; ¶ 31-32 where the first user uses the first client computing device to transfer; where the second user may receive the transferred gift card and where the second user uses the second client computing device; ¶ 44-45 and 56-57 where the balance of the first gift card is used to create a new second gift card for the second user and in ¶ 57 “the second gift card may be distributed to the first user who may have owned the first gift card or a second user”)



Examiner clarifying the combination as Messner teaches a user purchasing a gift certificate and using the funds on the gift certificate to obtain a Good/Service. Culwell teaches a user (a recipient of a gift card) essentially re-gifting the remaining balance on their gift card as a new second gift card to a second user. Thus, the combination is the Messner user purchasing a gift card and transmitting the card to a recipient, the Messner recipient using the first gift card to obtain a Good/Service and then, the Messner/Culwell recipient re-gifting the balance on their gift card to a second user who may use it as Messner teaches recipient utilizing their gift certificate for Good/Service. 


Messner/Culwell does not teach a reader site, receive a request for a Ticket, in response to receiving, transmit a Ticket to the MCD; receive at the reader site the Ticket; determine that the Ticket is valid; and, in response to the determining, providing the set of goods and/or services. 

Linde teaches:
a reader site (see Linde ¶ 79 scanner (5), ¶ 87 barcode reader (5), ¶ 100 scanner (5); see figure 1 and ¶ 72-79 where the scanner/barcode reader is distinct from the centre (3)) 
receive a request for a Ticket (see Linde ¶ 72-75 where the ticket issue center (3) receives from the potential ticket holder, a request to purchase a ticket which includes the potential ticket holder’s financial details)
in response to receiving, transmit a Ticket to the MCD (see Linde ¶ 76-77 where the PUID or personal user identification ticket is transmitted to the potential ticker holder’s mobile device (2); ¶ 73 detailing that the ticket is selected through a web page relating to the venue for which the ticket is required) 
receive at the reader site the Ticket (see Linde ¶ 79 where the scanner (5) scans the PUID ticket and decodes the PUID ticket barcode)
determine that the ticket is valid (see Linde ¶ 78-81 where the scanner uses the decoded barcode information to verify that the PUID ticket is valid by comparing the decoded PUID ticket information with the list of all valid PUID tickets within database (4))
and in response to the determining, providing the second set of goods and/or services (see Linde ¶ 80 where if the PUID ticket is valid, the PUID ticket holder is allowed access to a venue) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Culwell invention with the Linde a reader site, receive a request for a Ticket, in response to receiving, transmit a Ticket to the MCD; receive at the reader site the Ticket; determine that the Ticket is valid; and, in response to the determining, providing the set of goods and/or services since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a 

As per dependent Claim 4 and Claim 10, 
Messner further teaches:
wherein the first recipient is designated by the user (see Messner Column 9 Lines 1-65 where the purchaser designates where the gift certificate is sent to i.e. the first recipient) 

As per dependent Claim 6,
Messner teaches:
wherein the MCD1 and the UAD are different devices (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website)

Claims 2-3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Culwell (US 2015/0332250) in view of Linde et al. (US 2004/0039635) as applied to claims 1 and 7 above, further in view of DyerNews (Posted September 9, 2016: https://web.archive.org/web/20160914000123/https://dyernews.com/the-advantages-of-buying-gift-cards-for-yourself/).

As per dependent Claim 2 and Claim 8,
Messner does not teach contacting the user for permission to create the at least one Second Voucher subsequent to receiving the request initiated by the first recipient at the server for a second set of products (a Second Order).

Culwell teaches:
contacting the first recipient for permission to create the at least one Second Voucher subsequent to receiving the request initiated by the first recipient at the server for a second set of products (a Second Order) (see Culwell ¶ 57 where the first recipient may be creating the second gift card for themselves; ¶ 40-45 where the first recipient initiates the balance transfer process to transfer the remaining balance of the first gift card to a new second gift card) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Culwell contacting the first recipient for permission to create the at least one Second Voucher subsequent to receiving the request initiated by the first recipient at the server for a second set of products (a Second Order) with the motivation of increasing the efficiency of the invention and increasing the convenience for the voucher recipients as in Culwell ¶ 6-8 “a gift card recipient may become the holder of a plurality of gift cards associated with 

Messner/Culwell/Linde does not explicitly teach contacting the user for permission to create the at least one Second Voucher subsequent to receiving the request initiated by the first recipient at the server for a second set of products (a Second Order).

DyerNews teaches:
wherein the first recipient is the user (see DyerNews pages 1-2 where gift certificate recipients are usually the gift certificate purchasers) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Culwell/Linde invention with the DyerNews wherein the first recipient is the user with the motivation of allowing the gift certificate purchaser to budget and control their spending, earn loyalty rewards, and gain bonus offers (see DyerNews pages 1-2). 

As per dependent Claim 3 and Claim 9, 
Messner/Culwell/Linde does not teach wherein the first recipient is the user. However, Messner does suggest wherein the first recipient can be the user (see Messner Column 9 where the purchaser of the gift certificate can designate how the gift certificate is sent (email/regular mail/etc.) and who the recipient is).

DyerNews teaches:
wherein the first recipient is the user (see DyerNews pages 1-2 where gift certificate recipients are usually the gift certificate purchasers) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Culwell/Linde invention with the DyerNews wherein the first recipient is the user with the motivation of allowing the gift certificate purchaser to budget and control their spending, earn loyalty rewards, and gain bonus offers (see DyerNews pages 1-2). 

As per dependent Claim 5, 
Messner teaches:
wherein the MCD1 and the UAD are different devices (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website)

Messner/Culwell/Linde does not teach wherein the MCD1 and the UAD are the same device. However, Messner teaches the MCD1 is utilized by the recipient and the UAD is utilized by the user who purchases the gift certificate. 

DyerNews teaches:
wherein the first recipient is the user (see DyerNews pages 1-2 where gift certificate recipients are usually the gift certificate purchasers) 

Examiner clarifying that Messner teaches MCD1 utilized by the first recipient and the UAD utilized by the user and DyerNews teaches the first recipient is the user; thus, the combination of both references results in the MCD1 and the UAD being the same device. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628